DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “transferring the first refrigerant and the second refrigerant” is indefinite since it is unclear how this transferring relates to the other previously recited movements of refrigerants.  Any interpretation that the transferring must employ the advancing is considered to be indefinite as the claims do not require such.
	In regard to claim 5, the recitation, “wherein transferring includes” is indefinite for reintroducing transferring and it is unclear if this is the previously recited transferring or some new transferring.  
	In regard to claim 7, the recitation, “controlling the temperature of the first refrigerant” is unclear since claim 1 implies that the first temperature is of the first refrigerant in a first storage device and the present recitation describes a temperature of the first refrigerant after heat exchange in the heat exchanger and after interacting with a temperature control assembly and this is contradictory with the disclosure which shows that the first refrigerant changes temperature as it interacts with the heat exchanger and the temperature control assembly.
	The recitation, “for the cooling cycles” is indefinite since the first refrigerant is not ever advanced to a plurality of cycles.
	In regard to claim 8, the recitation, “supplying the first refrigerant” and “supplying the second refrigerant” is indefinite as the claim already recites moving the first and the second refrigerant in claim 1 and it is unclear whether this recitation further describes - the transferring or the advancing or some other movement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Low (US 5611216) in view of Farkas (US 3161492), Mariott (EP 1895254), and Bailey (US 3602002).
	In regard to claim 1, Low teaches a method of employing refrigerants in a cascade liquefied natural gas (LNG) facility, the method comprising: a first refrigerant (propane) and a second refrigerant (ethane, ethylene).  Low does not appear to explicitly teach that the cascade LNG facility is on a floating unit.  However, it is old and well known to employ cascade LNG facilities on a floating unit to permit a movable liquefication system as taught by Farkas (column 1 - “floating marine platform on which the liquefaction plant” is assembled permitting direct loading on a ship).  Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the facility of Low to be floating for the purpose of providing liquefaction of natural gas deposits at sea and provide further benefits of being able to move the plant and to provide the benefit of mobility to the plant.
	In addition, while Low explicitly teaches use of the first and the second refrigerants in the cascade LNG facility, Low does not explicitly teach transferring the first refrigerant and the second refrigerant, during a first fill procedure of the floating LNG facility, to cooling cycles in the floating LNG facility, the first fill procedure performed prior to operation of the floating LNG facility, the second refrigerant introduced to the floating LNG facility during the first fill procedure at a different pressure than subsequent introductions of the second refrigerant to the floating LNG facility, the subsequent introductions occurring during the operation of the floating LNG facility and does not explicitly teach the advancing steps as claimed.  
However, Mariott teaches that starting up an LNG plant routinely involves purging out the piping systems of the LNG plant (para. 13) and Wakita teaches it is old and well known to evacuate refrigeration systems and then to performing first filling procedures (“In installing the refrigeration system, prior to filling with refrigerant, the refrigeration system is generally evacuated using a vacuum pump” - column 1, line 19-21) and this demonstrates the routine nature and obviousness of performing first filling before operation of an LNG facility at different pressure than subsequent makeup introductions of refrigerant.  Further, Bailey teaches it is well known to perform subsequent makeup filling operations (column 2, line 6-12 - “recharge refrigeration system 12” and refilling of tank (10) with tank (22) and providing vapor to the refrigeration system (12) via line (61a)) while the refrigeration system (12) is operated (column 3, line 25) and teaches provision of such at operational pressures which are higher than vacuum pressures.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Low with the claimed transferring step by performing a first fill procedure prior to operation of the floating LNG facility wherein the cascade LNG facility is evacuated before startup and then the first and the second refrigerants are transferred into the propane and ethane cooling cycles of the cascade LNG facility at a pressure that is different that later subsequent introductions of the first and the second refrigerant for the purpose of removing unwanted components from the cooling cycles (see Wakita - column 1, line 20-23) and ensuring the purity of the refrigerants and to further provide the storage and handling systems and operations of Bailey for each of the first (propane) and the second refrigerant (ethane, ethylene) so as to provide subsequent introductions occurring during operation of the cascade LNG facility for the purpose of making up for each of the lost refrigerants while gaining the efficiency and handling benefits of Bailey by performing subsequent introductions during the operation of the cooling cycles of the LNG facility (Bailey - column 3, line 55; column 4, line 15-22).
Note also that the modification results in Low advancing the first refrigerant (propane) from a first storage device (storage 10-Bailey having propane) to a heat exchanger (2, 22, 28, or 34), the first refrigerant (propane) having a first temperature (at least within the storage device, and having a first temperature in many other locations); advancing the second refrigerant (ethane or ethylene) from a second storage device (storage 10 of ethane) to the heat exchanger (2, 22, 28, or 34), the second refrigerant (ethane or ethylene) having a second temperature (at least within the storage device, and having a second temperature in many other locations) different than the first temperature (of the propane); flowing the first refrigerant (propane) and the second refrigerant (ethane or ethylene) through the heat exchanger (2, 22, 28, or 34); adjusting the second temperature based on at least a transfer of heat between the first refrigerant (propane) and the second refrigerant (ethane or ethylene) in the heat exchanger (2, 22, 28, or 34)(see these are heat exchanged in at least the identified locations).
In regard to claim(s) 2-3, Low, as modified, teaches that the first refrigerant (propane) is stored in the first storage device (propane 10) in liquid form (column 2, line 19-20) at a first refrigerant pressure (column 2, line 40) that is lower than a LNG facility pressure (lower than pressure of refrigerant once compressed and circulated in the LNG facility), the second refrigerant (ethane or ethylene) is stored in the second storage device (ethane 10) in liquid form (column 2, line 19-20) at a second refrigerant pressure (column 2, line 40) that is lower than the LNG facility pressure (lower than pressure of refrigerant once compressed and circulated in the LNG facility); these pressures would be considered stored at atmospheric pressure (column 2, line 40).
In regard to claim 4, Low teaches that the first refrigerant (propane) has a first boiling point, the second refrigerant (ethane) has a second boiling point, the first boiling point is greater than the second boiling point, and the first temperature is greater than the second temperature (boiling points of propane and ethane are inherent physical properties).
In regard to claim 5, Low, as modified, teaches that the LNG facility is a cascade facility (column 4, line 46) having at least a first cooling unit (2 or 20 or 14) and a second cooling unit (42 or part of 34 or 72 or 40), wherein transferring includes transferring the first refrigerant (propane) to the first cooling unit (2 or 20 or 14) and transferring the second refrigerant (ethane) to the second cooling unit (42 or part of 34 or 72 or 40).  
In regard to claim 6, Low, as modified, the LNG facility is configured to dispose a natural gas stream (100) in the first cooling unit (2) to cool the natural gas stream (100), and advance the natural gas stream (100) from the first cooling unit (2) to the second cooling unit (42 or 34) to further cool the natural gas stream (100), the first cooling unit (2) including a first closed-loop refrigerant cycle (propane cycle) configured for indirect heat exchange between the first refrigerant (propane) and the natural gas stream (100), and the second cooling unit (42) including a second closed-loop refrigerant cycle (ethane cycle) configured for indirect heat exchange between the second refrigerant (ethane) and the natural gas stream (100).  Note that other identifications are easily identifiable as well.
In regard to claim 7, Low, as modified, teaches that the transferring includes advancing the first refrigerant (propane) from the heat exchanger (2, 22, 28, or 34) to a temperature control assembly (20), controlling a temperature of the first refrigerant (propane) (by heat rejection), and advancing the first refrigerant (propane) to a cooling unit (12 or 14) for the cooling cycle (propane cycle).  
In regard to claim 8, Low, as modified, teaches that the advancing of the first refrigerant (propane) involves supplying liquid first refrigerant (liquid propane) from the heat exchanger (2) to a temperature controller (22), heating the liquid first refrigerant (liquid propane) and introducing the liquid first refrigerant (liquid propane) to the first cooling unit (14); and the advancing of the second refrigerant (ethane) involves supplying the second refrigerant (ethane) by advancing liquid second refrigerant (ethane) from the heat exchanger (2) to the second cooling unit (42 or 34). Note that other identifications are easily identifiable as well.



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over by Low (US 5611216) in view of Farkas (US 3161492), Mariott (EP 1895254), and Bailey (US 3602002) and further in view of Mearns (US 3101861).
See the explanations above and further see that supposing that there is any doubt that it is well known to store propane and ethane at atmospheric pressure, note that Mearns teaches that it is routine and well known to low temperature liquids at substantially atmospheric pressure (column 1, line 15-25).  Therefore it would have been obvious to a person of ordinary skill in the art to store the first and the second refrigerant at atmospheric pressure for the purpose of providing storage with minimal structural requirements.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are moot in view of the new grounds of rejection above.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
May 2, 2022